Citation Nr: 0610895	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of 
partial amputation of left little finger, distal phalanx and 
portion of the middle phalanx. 

2. Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1. The partial amputation of left little finger, distal to 
the proximal interphalangeal joint, is well healed. 

2. Left ear hearing loss was not exhibited in service or for 
many years thereafter, and there is no competent medical 
evidence linking left ear hearing loss to service. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for partial 
amputation of left little finger, distal phalanx and portion 
of the middle phalanx, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
4.31, 4.71a, Diagnostic Code 5156  (2005).

2. Left ear hearing loss was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 4.85, 4.86 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 186-187 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated October 2003, the RO notified the veteran 
of the VCAA and that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to his appeal but 
that he had to provide enough information so that VA could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
appeal.  Further, VA notified the veteran of his opportunity 
to submit additional evidence to support his appeal, as he 
was requested to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The RO scheduled 
VA medical and hearing examinations for the veteran and the 
results of those examinations were considered by the RO in 
deciding his claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in April 2004 in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought, and contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  Thus, to the extent that the 
letter notifying the veteran of the VCAA may not have 
technically informed him of each element of the VCAA, the 
veteran was nonetheless properly notified of all the 
provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

In light of the Board's denial of the service-connection and 
increased rating claims, no initial disability rating or 
effective date matter arises, so there can be no possibility 
of any prejudice to the veteran under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Increased Rating for Left Little Finger

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities, found in 38 C.F.R. 
Part 4.  The schedular ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  
38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the veteran's service-connected residuals of 
partial amputation of his left little finger have been 
evaluated as zero percent disabling under 38 C.F.R.  § 4.71a, 
Diagnostic Code 5156 (2005).  Under Diagnostic Code 5156, the 
loss of more than one-half the bones of the little finger 
(metacarpal resection) of the major or minor hand, warrants 
the maximum rating of 20 percent.  Amputation without the 
loss of more than one-half the bones of a little finger, but 
severing the finger at the Proximal Interphalangeal Joint 
(PIP) or proximal thereto, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5156.  The Board notes that 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 and Note.  Where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).  
The veteran's discharge physical examination report, dated 
January 22, 1946, states that the veteran's fifth left finger 
was "amputated 11/2 phalanges" in 1944.  A body outline 
diagram in the discharge report notes that "11/4" inch of the 
veteran's left little finger was amputated.  Furthermore, an 
October 2003 VA medical examination report states the 
veteran's residual little left finger is three centimeters in 
length from the palmar crease.

In order to warrant a 10 percent rating under Diagnostic Code 
5156, the bones of the veteran's left little finger would 
have had to have been amputated at the PIP "joint or 
proximal thereto."  However, the service military records 
indicate that only one quarter or one half of the phalanx 
extending from the PIP was lost.  The October 2003 VA medical 
examination report states that the amputation of the 
veteran's left little finger was "distal to the PIP point", 
which is farther from the PIP joint, not proximal, or close, 
to the joint.  W.B. Saunders & Co. Dorland's Illus. Med. 
Dictionary at 553 (30th ed. 2003).  There is no medical 
evidence of record indicating that the amputation was at, or 
proximate to, the PIP joint.  Furthermore, there is no 
medical evidence of record demonstrating that the veteran 
lost one half the bones of his left little finger as a result 
of the amputation.  Therefore, notwithstanding the subjective 
complaints regarding the left little finger, the Board does 
not find adequate pathology to support a compensable 
evaluation for the partial amputation of the finger.  38 
C.F.R. § 4.31.

Although the veteran noted that cold weather causes 
intermittent pain in the finger, he is otherwise pain free 
and was able to continue doing carpentry work despite the 
partial amputation.  In October 2003, the VA examiner noted 
that there is no visible scar, no skin breakdown or loss of 
skin, and no skin lesions on the veteran's left little 
finger.  The Board notes that, under Diagnostic Code 5156, a 
disability is rated entirely on the basis of the specific 
location of the amputation of the little finger, and not on 
the basis of any other symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 and Note.    

Accordingly, the Board finds that service-connected residuals 
of the partial amputation of the veteran's left little finger 
are properly evaluated at zero percent disabling, and that 
the preponderance of evidence of record weighs against 
granting an evaluation greater than zero percent under 
Diagnostic Code 5156.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable in this case.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  In addition, 
if a condition noted during service is not shown to be 
chronic then generally a showing of continuity or 
symptomatology after service is required for service 
connection.  38 C.F.R. 
§§ 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Furthermore, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitiz v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the present case, the veteran has left ear hearing loss, 
as indicated in the results of an October 2003 VA 
administered hearing test.  See 38 C.F.R. §§ 4.85, 4.86 
(2005).  The veteran asserts that exposure to constant 
changes in pressure aboard submarines during World War II and 
the noisy machinery on submarines damaged his hearing.  
Indeed, his service records state that he was a sonar 
operator and torpedo man.  However, there is no evidence of 
record indicating that the veteran's hearing loss is related 
to service.  There are no notations in his service medical 
records indicating hearing loss or other problems concerning 
his ears.  A separation examination report dated January 1946 
noted that the veteran's hearing was 15/15 in both ears using 
spoken voice and whispered voice tests.  The veteran 
describes a long history of ear infections beginning after 
separation from service, and ear surgery in the mid 1960s.  A 
September 1950 VA examination report notes that the veteran 
had a history of chronic recurrent otitis of the left ear and 
a VA form dated July 1961 noted that the veteran had 
difficulty in hearing.  However, neither reference attributed 
left ear hearing loss to service.  Finally, a VA examiner 
found in October 2003 that because the veteran "did not 
report difficulty with hearing or otitis until after leaving 
service, his hearing loss is not likely service connected."  
Therefore, the preponderance of the evidence does not support 
the veteran's claim for service connection.

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection for left ear 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. 
§§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1991).




ORDER

Entitlement to a compensable evaluation for residuals of 
partial amputation of left little finger is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


